Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 09/17/2020 has a total of 30 claims pending in the application; there are 4 independent claims and 26 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain 
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claim(s) is/are directed to the abstract idea of a method of for irregular search space configuration adaption.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea per se amount(s) to no more than: 
(i) Mere instructions to implement the idea on a computer, and/or 
(ii) Recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
The claim as a whole, does not amount to significantly more than the abstract idea itself.  This is because the claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment.  To overcome this rejection, applicant needs to add the inventive idea, e.g., what amounts to “significantly more” to the claimed limitations. In another words, detecting a first DCI in a PDCCH monitoring occasion and monitoring a second DCI based on the search space in order to solve what solution, or what is being solved by preforming these steps.
Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Cirik et al. Publication No. (US 2021/0006376 A1) in view of Lin et al. Publication No. (US 202/00314811 A1).

Regarding claim 1, Cirik teaches a method for wireless communications by a user equipment (UE) (wireless device 1905-FIG.24), comprising: 
detecting a first downlink control information (DCI) in a first physical downlink control channel (PDCCH) monitoring occasion (the wireless device monitor one or more physical downlink control channel (PDCCH) for detecting one or more DCI with one or more DCI formats (e.g., common search space and/or wireless device-specific search space) [0365] the wireless device may detect a first DCI format 1_0 or DCI format 1_1 indicating a first resource for a PUCCH transmission with corresponding HARQ-ACK information in a slot [0423-426] FIG.24), the first DCI indicating at least one PDCCH monitoring occasion and one or more search space parameters (the wireless device determine monitoring occasions for PDCCH with DCI format 1_0 and/or DCI format 1_1 for scheduling PDSCH receptions or SPS PDSCH release on an active DL BWP of a serving cell c, and for which the wireless device sends (e.g., transmits) HARQ-ACK information in a same PUCCH in slot n based on the search space set associated with a PDCCH monitoring occasion [0413-416] FIG.25); and 
monitoring the at least one PDCCH monitoring occasion for at least a second DCI, in accordance with the search space parameters (the wireless device receives/detects a plurality of DCI messages in the PDCCH monitoring occasion of a cell, detecting a second DCI message that indicates a second PUCCH resource for a second PUCCH transmission of second HARQ-ACK information of a second TB. The first DCI message indicate a first slot for the first PUCCH transmission. The second DCI message indicate a second slot, for the second PUCCH transmission, that is the same as the first slot [0435-438] FIG.26).  
	Cirik does not explicitly teach indicating at least one next PDCCH monitoring occasion.
Lin teaches indicating at least one next PDCCH monitoring occasion (Lin: monitoring next N1*Y PDCCH monitoring occasions or periodicities after the deactivated time period indicated by the first field [0237-242] transmitting the DCI format to trigger UE adaptation associated with next one or more PDCCH monitoring periodicity or occasion(s), [0370] FIG.23).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Cirik by the teaching of Lin to indicate at least one next PDCCH monitoring occasion in order for the UE to determine the number of PDCCH monitoring occasions for transmitting a DCI format to trigger UE adaptation per a PDCCH monitoring periodicity (Lin: [0367-370]).

Regarding claim 2, Cirik teaches the method of claim 1, wherein: the next PDCCH monitoring occasion comprises a slot; and the search space parameters indicate one or more PDCCH locations within the slot (the next PDCCH monitoring occasion comprising one or more configuration parameters, for a cell, indicating: a first search space set, and indicating a physical downlink control channel (PDCCH) monitoring occasion a first DCI and second DCI, The first DCI indicate a first slot for the first PUCCH transmission and the  second DCI indicate a second slot, for the second PUCCH transmission, that is the same as the first slot [0705-709] FIG.21).

Regarding claim 3, Cirik teaches the method of claim 2, wherein the search space parameters indicate a pattern of time and frequency resources for the one or more PDCCH locations within the slot (The PDCCH monitoring periodicity and/or the PDCCH monitoring offset may be provided by a higher layer parameter (e.g., monitoring Slot Periodicity And Offset). The information may comprise a PDCCH monitoring pattern within a slot that indicates first symbol(s) of the corset within the slot for PDCCH monitoring [0380-381] FIG.21).

Regarding claim 4, Cirik teaches the method of claim 3, wherein the pattern indicates: one or more symbol locations within the slot; and a set of frequency resources for each of the one or more symbol locations (The information may comprise a PDCCH monitoring pattern within a slot that indicates first symbol(s) of the corset within the slot for PDCCH monitoring [0380-381] FIG.21).   

Regarding claim 5, Cirik teaches the method of claim 4, wherein the pattern further indicates a type of location pattern for the set of frequency resources for each of the one or more symbol locations (The PDCCH monitoring pattern may be provided by a higher layer parameter, which is monitoring Symbols Within Slot [0380-381] FIG.21).  

Regarding claim 6, Cirik teaches the method of claim 2, further comprising: receiving signaling of different patterns of time and frequency resources for the one or more PDCCH locations, wherein the first DCI further indicates one of the different patterns; and the method further comprises monitoring the at least one next PDCCH monitoring occasion for the second DCI in accordance with the pattern indicated by the first DCI (the next PDCCH monitoring occasion comprising one or more configuration parameters, for a cell, indicating: a first search space set, and indicating a physical downlink control channel (PDCCH) monitoring occasion a first DCI and second DCI, The first DCI indicate a first slot for the first PUCCH transmission and the  second DCI indicate a second slot, for the second PUCCH transmission, that is the same as the first slot [0705-709] FIG.21).  

Regarding claim 7, Cirik teaches the method of claim 6, wherein the different patterns are signaled via at least one of radio resource control (RRC) signaling, a media access control (MAC) control element (MAC-CE) (the base station sends a MAC CE comprising one or more fields [0246] FIG.2), or a downlink control information (DCI) (the base station transmit to a wireless device one or more messages (e.g., RRC messages) comprising a plurality of configuration parameters for one or more cells. An RRC message may be broadcasted and/or unicasted to the wireless device. Configuration parameters may comprise common parameters and dedicated parameters [00250-252] FIG.15).  

Regarding claim 8, Cirik teaches the method of claim 6, wherein the different patterns are signaled as part of an irregular PDCCH configuration (PDCCH monitoring occasion on an active DL BWP based on the PDCCH monitoring periodicity, the PDCCH monitoring pattern is within a slot [0381] FIG.16).   

Regarding claim 9, Cirik teaches the method of claim 8, wherein the irregular PDCCH configuration indicates the different patterns for different PDCCH monitoring occasions (The wireless device may determine a PDCCH monitoring occasion on an active DL BWP based on the PDCCH monitoring periodicity, the PDCCH monitoring offset, and/or the PDCCH monitoring pattern within a slot [0381] FIG.16). 

Regarding claim 10, Cirik teaches the method of claim 1, wherein the first DCI further indicates a time period for which the UE is to monitor PDCCH monitoring occasions according to the search space parameters (the first DCI is for scheduling a first transport block (TB) in a first downlink time slot, and indicating a first uplink time slot for transmission of first hybrid automatic repeat request acknowledgement (HARQ-ACK) information associated with the first TB [0701] FIG.21).

claims 11-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the limitations were presented from a “network entity” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

	Regarding claim 21, Cirik teaches the method of claim 11, further comprising deciding on at least one of a length of a window or what search space parameters to signal via the first DCI based on one or more conditions (a base station may configure a wireless device with one or more control resource sets for at least one type of common search space and/or one wireless device specific search space [0313]  the wireless device monitor one or more PDCCH for detecting one or more DCI with one or more DCI formats (e.g., common search space and/or wireless device-specific search space) to reduce power consumption [0365] FIG.19). 

Regarding claim 22, Cirik teaches the method of claim 21, wherein the one or more conditions relate to system traffic loading (the communication between the base station and the wireless device is based on configuration, traffic load, initial system set up, packet sizes, traffic characteristics, or a combination of the above [0586-588] FIG.19).  

Regarding claim 23, Cirik teaches the method of claim 22, wherein the at least one of the length of the window or search space parameters are chosen to adapt an amount search space resources reserved for the UE with respect to the system traffic loading (the base station may indicate, to a wireless device, a TCI state for a PDCCH reception for a corset of a serving cell by sending a TCI state indication for wireless-device-specific PDCCH MAC CE, The TCI state indication for wireless-device-specific PDCCH MAC CE may have a fixed size of 16 bits or any other quantity/number of bits. The TCI state indication may comprise one or more fields. The one or more fields may comprise a serving cell ID, corset ID, TCI state ID and/or a reserved bit. [0407-409] FIG.19). 

Regarding claim 24, Cirik teaches the method of claim 23, wherein the at least one of the length of the window or search space parameters are chosen to: reserve less search space resources for the UE if the system traffic loading is above a first threshold; and reserve more search space resources for the UE if the system traffic loading is below a second threshold (A base station scheduler uses an uplink channel state to assign one or more resource blocks of a certain quality (e.g., above a quality threshold) for an uplink PUSCH transmission from the UE. The base station may semi-statically configure the wireless device with one or more SRS resource sets [0277] the UE selects an SS block with an RSRP above the RSRP threshold [0328-330] FIG.19).

claims 25-27, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-10, where the difference used is the limitations were presented from an “apparatus” side with a processing system (Cirik: FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 28-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 25-27, where the difference used is the limitations were presented from a “network entity” side with a transmitter (Cirik: FIG.3) and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELNABI O MUSA whose telephone number is (571)270-1901, and email address is abdelnabi.musa@uspto.gov ‘preferred’. The examiner can normally be reached on M-F 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472